On Application for Reinstatement.
On June 9, 1999, this court suspended respondent, Robert A. Ferreri, a.k.a. Robert Anthony Ferreri, for a period of eighteen months with the final twelve months stayed, and ordered, pursuant to Gov.Jud.R. III(7)(A), that respondent be suspended without pay from his position as judge of the Cuyahoga County Court of Common Pleas, Juvenile Division, for six months. On December 9, 1999, respondent filed an application for reinstatement and on December 16, 1999, respondent filed a motion to expedite consideration of the application for reinstatement. On December 30, 1999, this court ordered that respondent’s application for reinstatement be denied at that time pending the court’s disposition in case No. 99-2175, Disciplinary Counsel v. Robert A. Ferreri. On May 17, 2000, in case No. 99-2175, this court suspended respondent from the practice of law for six months, pursuant to Gov.Bar R. V(6)(B)(3), and concurrently suspended him without pay pursuant to Gov.Jud.R. 111(7), from his position as judge of the Cuyahoga County Court of Common Pleas, Juvenile Division, for six months, with the suspensions deemed to have commenced on December 9, 1999. Upon consideration thereof,
IT IS ORDERED by this court that Robert A. Ferreri, a.k.a. Robert Anthony Ferreri, be and hereby is, reinstated to the practice of law in the state of Ohio. It is further ordered, pursuant to Gov.Jud.R. III(7)(B)(1), that respondent’s suspension from judicial office without pay be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For related cases, see Disciplinary Counsel v. Ferreri (1999), 85 Ohio St.3d 649, 710 N.E.2d 1107; Disciplinary Counsel v. Ferreri (1999), 87 Ohio St.3d 1245, 722 N.E.2d 88; Disciplinary Counsel v. Ferreri (2000), 88 Ohio St.3d 456, 727 N.E.2d 908; and Disciplinary Counsel v. Ferreri (2000), 89 Ohio St.3d 1228, 731 N.E.2d 1132.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.